      Case: 1:20-cv-00281-JPC Doc #: 36 Filed: 04/16/21 1 of 8. PageID #: 272




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 ALERIS ROLLED PRODUCTS,                    )     Case No. 1:20-cv-00281
 INC.,                                      )
                                            )     Judge J. Philip Calabrese
       Plaintiff and                        )
       Counterclaim Defendant,              )     Magistrate Judge David A. Ruiz
                                            )
 v.                                         )
                                            )
 ANDRITZ SUNDWIG GMBH,                      )
 et al.,                                    )
                                            )
        Defendants and                      )
        Counterclaim Plaintiffs.            )
                                            )

                              OPINION AND ORDER

       Aleris Rolled Products entered into two contracts with ANDRITZ Sundwig

GmbH and ANDRITZ Deutschland Beteiligungs GmbH to design and manufacture

two product lines at Aleris’s aluminum plant in Lewisport, Kentucky at a combined

price in excess of $67 million. Had that project gone as anticipated, this dispute in

which the parties assert claims and counterclaims against one another would not be

before the Court. After commencement of this litigation, a sale of the facility at issue

closed in December 2020 as part of a court-ordered transaction resolving competition

claims. See United States v. Novelis Inc., No. 19-cv-02033, 2020 WL 6108967 (N.D.

Ohio Aug. 26, 2020).

       This discovery dispute arises from Andritz’s request for discovery relating to

that sale. Aleris produced a redacted copy of the purchase agreement, but Andritz

seeks additional information that falls generally into four categories (as the Court
     Case: 1:20-cv-00281-JPC Doc #: 36 Filed: 04/16/21 2 of 8. PageID #: 273




sees the requests). The Court has considered the parties’ respective letter briefs

regarding their dispute, including two attachments Andritz included with its

submission. 1 Additionally, the Court analyzed the unredacted purchase agreement

and its schedules submitted for in camera review.         Having done so, the Court

addresses the key issues in dispute in turn.

      1.     Attorneys’-Eyes-Only Protective Order

      As a threshold matter, the Court notes that it entered a protective order in this

case to facilitate discovery that includes a category for highly confidential documents

limiting their production to outside counsel only. (ECF No. 30.) One might fairly

think, as Andritz does, that such an order resolves any concerns a producing party

may have about improper disclosure of trade secrets or other confidential or

proprietary information. Production under the protective order now, however, simply

defers the issues Aleris raises, which will almost certainly recur in follow-up written

discovery, depositions, and summary judgment practice. Therefore, the Court will

not take the easy way out by ordering production of the purchase agreement under

the protective order.




      1  On March 23, 2021, the Court directed the parties to submit their respective
letter briefs, limited to 10 pages. Andritz has complied with neither the letter nor the
spirit of this directive. It submitted a 10-page letter brief, plus exhibits including a
7-page single-spaced summary arguing why it claims to need the material it seeks to
discover. Such non-compliance would justify summary denial of the discovery
Andritz seeks. Though tempted, the Court will not enforce a procedural bar in the
interest of moving this dispute toward finality without prejudicing either party’s
litigating positions. However, the parties are on notice through this Order as well as
the Court’s Civil Standing Order (available on the Court’s website) that the Court
will strike or not consider such non-compliant submissions in the future.
                                           2
     Case: 1:20-cv-00281-JPC Doc #: 36 Filed: 04/16/21 3 of 8. PageID #: 274




      Aleris raises concerns about the risks from disclosure of trade secrets and

commercially sensitive information from a recent transaction, particularly in an

industry so concentrated that competition authorities raised issues. The Court finds

that the purchase agreement does contain confidential information and trade secrets

and that Aleris has shown good cause for at least some additional protection against

disclosure, even considering the protections already in place in the protective order.

Therefore, the Court will not order production of an unredacted version of the

purchase agreement even under the protective order.

      2.     Purchase Price

      Andritz seeks disclosure of the purchase price for the December 2020

transaction, which Aleris resists as not relevant because that price included a second

facility and other tangible and intangible assets. To be sure, the purchase price does

not completely align with the issues and arguments (relating to damages in

particular) in this litigation. But it is not irrelevant within the meaning of Rule 26,

and it may bear on the parties’ respective claims and defenses relating to damages

(or possibly other issues). In that regard, the purchase price is not dispositive. It is

a snapshot at a moment in time, and an imperfect one at that. But it is information

the parties’ respective experts should have for consideration in formulating their

opinions.   Therefore, the Court orders Aleris to produce an unredacted copy of

Section 2.4 of the purchase agreement (ALERIS-AND00468214) and Section 2.8

(ALERIS-AND00468216–19.)

                                    *      *      *



                                           3
     Case: 1:20-cv-00281-JPC Doc #: 36 Filed: 04/16/21 4 of 8. PageID #: 275




      At bottom, the purchase price may bear on the parties’ respective claims and

defenses. And Andritz is entitled to some ability to determine, if factually possible,

the allocation of the purchase price between the CALP lines at issue and other assets

sold. Further, Andritz may seek to gain some understanding of the basis for that

allocation. Andritz seeks disclosure of a significant volume of material from the

purchase agreement (itself hundreds of pages long exclusive of exhibits) that goes far

beyond these parameters.

      Discovery, though liberal, is not without limits. It is not a fishing expedition,

and it must be proportional to the needs of the case. Here, the uses to which the

parties may put the discovery Andritz seeks weighs greatly on the proportionality

analysis. That is, the purchase agreement presents a subsidiary matter that may

bear on damages to some degree. Discovery on many, perhaps most, of these matters

threatens to take the parties and the Court into disputes and ultimately litigation

over wholly collateral issues. Therefore, except as set forth below, the Court strongly

presumes that additional information at issue in this discovery dispute is not

discoverable (though the parties have greater visibility into the material items that

bear on that determination).

      Beyond the purchase price, the information Andritz seeks includes the

following.

             2.A.   Contracts and Liabilities

      Based on the redacted purchase agreement produced, Andritz argues it cannot

tell what assets were included in the sale. In particular, Andritz seeks to understand

whether Aleris transferred or retained the contracts at issue in this litigation,
                                          4
     Case: 1:20-cv-00281-JPC Doc #: 36 Filed: 04/16/21 5 of 8. PageID #: 276




including any causes of action, and whether Aleris retained any part of the systems

and equipment. Upon review of the purchase agreement and its schedules, it does

not appear that Andritz’s stated concern about the contracts at issue in this litigation

has any foundation. That is, Aleris did not transfer the contracts at issue or any

relevant cause of action.

      Additionally, the Court finds that, except as included in this Order, the

redacted purchase agreement generally provides sufficient information to understand

the transaction and what assets transferred. For example, Schedule 2.1(a) listing

divestiture assets and Schedule 2.1(c) tie to specific unredacted provisions of the

purchase agreement. The overwhelming majority of the accompanying schedules

contain Aleris trade secrets and require the disclosure of information not proportional

to the needs of the case. Therefore, the Court declines to order further production.

             2.B.   Representations and Warranties

      Andritz seeks disclosure of certain representations and warranties to

understand the assumptions that build into valuation of the purchase price.

Specifically, Andritz points to the representations made in Section 3.4 (Consents and

Approval; No Violation), Section 3.8 (Divestiture Assets), Section 3.11 (Litigation),

Section 3.14 (Divested Business Contracts), and Section 3.16 (Environmental

Matters) and the schedules referenced in each. Upon review of these materials, the

Court finds only Schedule 3.16 may be material. Aleris must either disclose an

unredacted version of that schedule or the aggregate range of valuations associated

with those items disclosed relating to the Lewisburg facility.



                                           5
     Case: 1:20-cv-00281-JPC Doc #: 36 Filed: 04/16/21 6 of 8. PageID #: 277




             2.C.   Indemnities and Covenants

      Article IX of the purchase agreement contains indemnities, which Andritz

seeks. Further, Andritz requests covenants relating to particular matters, including

those in Section 6.18 (Release) and Section 6.22 (Litigation Support), misidentified in

its letter brief as Section 3.22. The Court finds that the indemnification provisions

in Section 9.1, Section 9.2, Section 9.5, and Section 9.6 (ALERIS-AND00468273–74

& ALERIS-AND00468276–77) may bear on the purchase price, though not generally

subject to disclosure under Rule 26(a)(1)(A)(iv). Therefore, the Court orders Aleris to

produce unredacted copies of these sections. Additionally, the Court finds that the

other provisions Andritz identifies do not bear on this action and their disclosure is

not proportional to the needs of the case.

             2.D.   Relevant Employee Information

      Exhibit 6.11(a) to the purchase agreement identifies a list of employees who

continued working at the facility and transferred employment upon sale of the CALP

lines. This exhibit provides considerably more information than just the identities of

those employees. Absent a specific showing of why such information is relevant for

any particular employee, the Court declines to order its production. The other tools

of discovery suffice to disclose to Andritz the identities of potentially relevant fact

witnesses or those who may have discoverable information.

                                   CONCLUSION

      Consistent with these findings, and upon review of the information Andritz

seeks, the Court orders Aleris to produce unredacted copies of the following, to



                                             6
     Case: 1:20-cv-00281-JPC Doc #: 36 Filed: 04/16/21 7 of 8. PageID #: 278




provide sufficient information to understand what assets transferred in a way

proportional to the needs of this case without unfairly prejudicing Aleris:

          •   Section 2.4 (ALERIS-AND00468214);

          •   Section 2.8 (ALERIS-AND00468216–19);

          •   Schedule 3.16 (ALERIS-AND00468576–77) or the aggregate range of

              valuations associated with those items disclosed;

          •   Section 9.1, Section 9.2, Section 9.5, and Section 9.6 (ALERIS-

              AND00468273–74 & ALERIS-AND00468276–77).

All documents the Court orders produced pursuant to this order are subject to the

Attorneys’-Eyes-Only designation under the protective order.

      The Court directs Aleris to produce the documents and information that are

the subject of this Order by April 26, 2021. To the extent Aleris relies on evidence or

arguments relating to the purchase agreement (through fact or expert testimony) to

support any claim or defense, but fails to produce that information, the Court will not

allow Aleris to use such evidence.

      If either Aleris or Andritz require clarification or seek reconsideration of any

aspect of this order, the parties shall personally confer in good faith before involving

the Court. As discussed on the status conference on April 16, 2021, if the parties

require clarification, they shall promptly advise the Court, which will schedule a

telephone conference to address any questions. If Aleris seeks reconsideration of any

disclosure ordered, it shall do so—after conferring with Andritz—before April 26,

2021 but provide any other information subject to this Order by that deadline. If



                                           7
     Case: 1:20-cv-00281-JPC Doc #: 36 Filed: 04/16/21 8 of 8. PageID #: 279




Andritz seeks reconsideration by requesting further specific disclosures, it shall do

so—after conferring with Aleris—no later than May 5, 2021. However, the Court will

not entertain reconsideration absent a rationale consistent with the basis for the

disclosures in this Order.

      Finally, for purposes of the record, the parties may request that the Court

include their letter briefs on the docket. If the parties have any disagreement on that

issue, it will be a topic for the next status conference.

      SO ORDERED.

Dated: April 16, 2021




                                         J. Philip Calabrese
                                         United States District Judge
                                         Northern District of Ohio




                                            8
